Proceeding pursuant to CPLR article 78 (1) to enjoin the respondent County Court Judges from proceeding in any way with the prosecution of Indictment No. 42818, now pending in said court, and (2) to compel the respondent Judges of the District Court, Nassau County, to reinstate petitioner’s previous plea of guilty to the crime of sexual abuse in the second degree, which plea was vacated in the District Court without petitioner’s consent, in which proceeding respondents cross-move to dismiss the petition. Cross motion granted to the extent that the proceeding is dismissed, on the law, without costs or disbursements, and with leave to renew in a jurisdictionally proper forum. No fact questions were presented in this proceeding. Petitioner may not circumvent the statutory requirement that a special proceeding against a Judge of the District Court be commenced in the appropriate Special Term of the Supreme Court (CPLR 7804, subd [b]; CPLR 506, subd [b]). Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.